DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are originally-filed claims 1-20.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 30 December 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-7 constitutes a process under 35 USC 101, the “system” of claims 8-14 constitutes a machine under the statute, and the “computer program product” of claims 15-20 constitutes a manufacture under the statute. Accordingly, claims 1-20 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using the applicant’s independent claim 1 as an example, the claim recites the following abstract idea limitations:
“A” “method of managing provision of model prediction services.”
“Receiving” “a user request for providing model prediction services,” “said user request comprising one or more performance improvement metrics.”
“Determining” “a base model pipeline for the prediction services.”
“Determining” “a first value commensurate with provision of said base model pipeline for said prediction service.”
“Determining” “performance enhancements to said base model pipeline that improve said prediction service performance according to said one or more performance improvement metrics.”
“Determining” “an add-on value commensurate with the improved performance when providing for said prediction service.”
“Providing” “the prediction service including the base model pipeline enhancements.”
“Assessing” “a charge to the user for receiving said prediction service according to said first value and add-on value.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as commercial interactions, such as sales activities or behaviors (e.g., the claimed receiving of user requests, providing services in response, and charging users for the services). Limitations of the claim also can be characterized as managing personal behavior or relationships or interactions between people, including following instructions (e.g., the claimed acts performed by the user and/or the service provider, and the claimed interactions between users and service providers), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “receiving”), evaluation (see, e.g., the claimed “determining” of the “base model pipeline,” “first value,” and “performance enhancements”), and judgment or opinion (see, e.g., the claimed “determining” of the “add-on value”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use the applicant’s independent claim 1 as an example, the claim recites the following additional element limitations:
The claimed “method” is “computer-implemented.”
The claimed “receiving” is “by a processor” and “over a network.”
The claimed “determining” is “by the processor.” There are multiple instances of this in the claim.
The claimed “providing” is “by the processor.”
The claimed “assessing” is “by the processor.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform from within a range of established functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions, and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates, which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method, which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); receiving or transmitting data over a network, and performing repetitive calculations, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); and a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because there is insignificant extra-solution activity of the additional elements that also constitutes well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 USC 101 as ineligible for patenting.
	Claims 2-7 depend from independent claim 1. Claim 2 recites an additional element that is analogous to “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer,” and “Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments,” which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)), resulting in claim 2 failing to meet the criteria of Step 2A, Prong Two and Step 2B of the eligibility analysis. Claims 3-7 recite abstract idea elements falling under the certain methods of organizing human activity and mental processes groupings (see MPEP 2106.04(a)), similar to the limitations of claim 1, resulting in claims 3-7 failing to meet the criteria of Step 2A, Prong One of the eligibility analysis. And further, claims 5-7 recite mathematical relationships and calculations that fall under the mathematical concepts grouping of abstract ideas (see MPEP 2106.04(a)), resulting in claims 5-7 failing to meet Step 2A, Prong One of the eligibility analysis As a result, claims 2-7 also are rejected under 35 USC 101 as ineligible for patenting.
	Claims 8-14, while of different scope relative to claims 1-7, recite limitations similar to those of claims 1-7. As such, the rationales for rejecting claims 1-7 as patent ineligible also apply toward rejecting claims 8-14 as patent ineligible. It should be noted that, to the extent claims 8-14 recite limitations not found in claims 1-7, those limitations are additional elements that do not warrant eligibility for at least the same reasons as the additional elements of claims 1-7. Such additional elements include the “computer-implemented system,” “memory storage device for storing a computer-readable program,” and “at least one processor adapted to run said computer-readable program to configure the at least one processor” of claim 8. These additional elements fail to meet the criteria of Step 2A, Prong Two and Step 2B of the eligibility analysis for the same reasons as the hardware and other technological limitations of claims 1-7. As a result, claims 8-14 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 15-20, while of different scope relative to claims 1, 2, and 4-7 and claims 8, 9, and 11-14, recite limitations similar to those of claims 1, 2, and 4-7 and claims 8, 9, and 11-14. As such, the rationales for rejecting claims 1, 2, and 4-7 and claims 8, 9, and 11-14 as patent ineligible also apply toward rejecting claims 15-20 as patent ineligible. It should be noted that, to the extent claims 15-20 recite limitations not found in claims 1, 2, and 4-7 and claims 8, 9, and 11-14, those limitations are additional elements that do not warrant eligibility for at least the same reasons as the additional elements of claims 1, 2, and 4-7 and claims 8, 9, and 11-14. Such additional elements include the “computer program product,” “computer-readable storage medium,” “computer-readable program,” “computer,” and “processor” of claim 15. These additional elements fail to meet the criteria of Step 2A, Prong Two and Step 2B of the eligibility analysis for the same reasons as the hardware and other technological limitations of claims 1, 2, and 4-7 and claims 8, 9, and 11-14. As a result, claims 15-20 are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Lingjiao, Paraschos Koutris, and Arun Kumar. "Towards model-based pricing for machine learning in a data marketplace." Proceedings of the 2019 International Conference on Management of Data. 2019. (“Chen”), in view of Anonymous. “Ranking and automatic selection of machine learning models.” An IP.com Prior Art Database Technical Disclosure. 2018. (“Anonymous”).
Regarding independent claim 1, Chen discloses the following limitations:
“A computer-implemented method of managing provision of model prediction services.” Chen discloses, “Figure 1: Model-based pricing market setup” and “A high level view of MBP is demonstrated in Figure 1. The data market involves three agents, namely, the seller who provides the datasets, the buyer who is interested in buying ML model instances, and the broker (market) who interacts between the seller and the buyer.” (See Chen, p. 2.) The framework shown in Figure 1, of Chen, reads on the claimed “computer-implemented method.” The process resulting in providing ML model instances to buyers, in Chen, reads on the claimed “managing provision of model prediction services.” 
“Receiving” “a user request for providing model prediction services,” “said user request comprising one or more performance improvement metrics.” Chen discloses, “1. Model, Error Preferences,” “the buyer who is interested in buying ML model instances,” “The buyer specifies a desired price or error budget,” and “When a buyer requests a model instance.” (See Chen, p. 2.) The buyer’s request for the model instance, in Chen, reads on the claimed “receiving” “a user request for providing model prediction services.” The user inputs including error preferences or error budgets, in Chen, read on the claimed “said user request comprising one or more performance improvement metrics.”
“Determining” “a base model pipeline for the prediction services.” Chen discloses, “the market can directly sell ML model instances with different accuracy options.” (See Chen, p. 1.) Chen discloses, “the broker, who computes an appropriate ML model instance, and returns it to the buyer.” (See id., p. 2.) The computing of appropriate ML model instances, including a lowest accuracy option, in Chen, reads on the claimed “determining” “a base model pipeline for the prediction services.”
“Determining” “a first value commensurate with provision of said base model pipeline for said prediction service.” Chen discloses, “The price then depends on the accuracy of the model purchased.” (See Chen, p. 1.) The determining of prices for ML model instances, based on their respective accuracies, in Chen, reads on the claimed “determining” “a first value commensurate with provision of said base model pipeline for said prediction service.”
“Determining” “performance enhancements to said base model pipeline that improve said prediction service performance according to said one or more performance improvement metrics.” Chen discloses, “The pricing mechanism charges a price according to the variance of the noise injected to the model instance. Adding noise with low variance implies a model instance with expected low error and thus high price, while noise with high variance results in an instance with expected larger error and low price. This enables the buyer to either choose cheaper but less accurate instances or more accurate yet more expensive ones.” (See Chen, p. 2.) The identifying of lower variance noise injection into model instances, in Chen, reads on the claimed “determining” “performance enhancements to said base model pipeline.” The lower variance noise injection resulting in lower error, in Chen, reads on the claimed “that improve said prediction service performance according to said one or more performance improvement metrics.”
“Determining” “an add-on value commensurate with the improved performance when providing for said prediction service.” See the immediately preceding bullet point. The operation of the pricing mechanism, when setting higher prices for lower variance noise injection that results in lower error, in Chen, reads on the claimed “determining” “an add-on value commensurate with the improved performance when providing for said prediction service.”
“Providing” “the prediction service including the base model pipeline enhancements.” Chen discloses, “the broker, who computes an appropriate ML model instance, and returns it to the buyer.” (See Chen, p. 2.) The returning of the appropriate ML model instance to the buyer, in Chen, reads on the claimed “providing” “the prediction service including the base model pipeline enhancements.”
“Assessing” “a charge to the user for receiving said prediction service according to said first value and add-on value.” Chen discloses, “The pricing mechanism charges a price according to the variance of the noise injected to the model instance. Adding noise with low variance implies a model instance with expected low error and thus high price, while noise with high variance results in an instance with expected larger error and low price.” (See Chen, p. 2.) The determining of pricing for different model instances, in Chen, reads on the claimed “assessing” “a charge to the user for receiving said prediction service according to said first value and add-on value.”
Anonymous teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Chen:
The claimed “method” is “computer-implemented.” Anonymous teaches, “The technology discussed herein makes reference to servers, databases, software applications, and other computer-based systems, as well as actions taken and information sent to and from such systems. The inherent flexibility of computer-based systems allows for a great variety of possible configurations, combinations, and divisions of tasks and functionality between and among components.” (See Anonymous, pp. 30 and 31.) The computer-based systems, in Anonymous, read on the claimed “computer-implemented method.”
The claimed “receiving” is performed “by a processor” and takes place “over a network.” Anonymous teaches, “processes discussed herein can be implemented using a single device or component or multiple devices or components working in combination. Databases and applications can be implemented on a single system or distributed across multiple systems. Distributed components can operate sequentially or in parallel.” (See Anonymous, p. 31.) The flow of data between distributed devices, in Anonymous, reads on the claimed “receiving” “by a processor” “over a network.”
The claimed “determining” is performed “by the processor.” Multiple instances of this limitation can be found in the claim. See the two immediately preceding bullet points. The operation of the devices, in Anonymous, reads on the claimed “determining, by the processor.”
The claimed “providing” is performed “by the processor.” See the three immediately preceding bullet points. The operation of the devices, in Anonymous, reads on the claimed “providing, by the processor.”
The claimed “assessing” is performed “by the processor.” See the four immediately preceding bullet points. The operation of the devices, in Anonymous, reads on the claimed “assessing, by the processor.”
Anonymous teaches, “automatic selection from competing machine learning models” (see Anonymous, p. 1), similar to the claimed invention and to Chen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have instituted the model-based pricing market setup of Chen (see Figure 1 on p. 2 of Chen), using the computer-based systems, devices, and arrangements of Anonymous, due to “the inherently flexibility of computer-based systems,” as taught by Anonymous (see Anonymous, p. 30).
Regarding claim 3, the combination of Chen and Anonymous teaches the following limitations:
“The computer-implemented method of Claim 1, wherein said determining performance enhancements to said base model pipeline comprises: determining, by the processor, the performance improvement relative to the performance obtained by the base model pipeline.” Chen discloses, “Adding noise with low variance implies a model instance with expected low error and thus high price, while noise with high variance results in an instance with expected larger error and low price.” (See Chen, p. 2.) Determining that a model instance resulting from lower variance noise has a lower error relative to another model instance resulting from higher variance noise, in Chen, reads on the claimed “determining” “the performance improvement relative to the performance obtained by the base model pipeline,” wherein the model instance resulting from higher variance noise reads on the claimed “base model pipeline.” As explained above, Anonymous teaches the use of computer-based systems and devices that reads on the claimed “by the processor.” The rationales for combining the teachings of Chen and Anonymous, in the rejection of claim 1, also apply to this rejection of claim 3.
Regarding claim 4, the combination of Chen and Anonymous teaches the following limitations:
“The computer-implemented method of Claim 1, wherein said determining performance enhancements to said base model pipeline comprises: determining, by the processor, a plurality of model architecture pipelines, each pipeline characterized according to one or more performance metrics.” Chen discloses, “Adding noise with low variance implies a model instance with expected low error and thus high price, while noise with high variance results in an instance with expected larger error and low price.” (See Chen, p. 2.) The establishing of model instances with different noise variances, resulting in model instances having different expected errors, in Chen, reads on the claimed “determining” “a plurality of model architecture pipelines, each pipeline characterized according to one or more performance metrics.” As explained above, Anonymous teaches the use of computer-based systems and devices that reads on the claimed “by the processor.” The rationales for combining the teachings of Chen and Anonymous, in the rejection of claim 1, also apply to this rejection of claim 4.
“Ranking, by the processor, said plurality of model architecture pipelines based on a user specified metric, or combination of performance metrics.” See the immediately preceding bullet point. Additionally, Chen discloses, “1.” “Error Preferences” in Figure 1. (See Chen, p. 2.) Identifying model instances as being low error or larger error, reads on the claimed “ranking” “said plurality of model architecture pipelines based on a user specified metric, or combination of performance metrics,” wherein low vs. high is a form of “ranking,” and error is a “user specified metric.” As explained above, Anonymous teaches the use of computer-based systems and devices that reads on the claimed “by the processor.” Additionally or alternatively, Anonymous teaches, “Ranking and automatic selection of machine learning models.” (See Anonymous, p. 2.)
Regarding claim 5, the combination of Chen and Anonymous teaches the following limitations:
“The computer-implemented method of Claim 1, wherein said add-on value is determined based on linear price increments corresponding to respective one or more model performance metric increments, or is determined based on exponential price increments corresponding to respective one or more model performance metric increments.” Chen discloses, a graph identified as “Figure 2” “(c),” the graph having a “Price” axis and a “1/NCP” axis, wherein there is a linear relationship between price and 1/NCP increments. (See Chen, p. 6.) The setting of prices based on the curve of Figure 2(c), the curve having dots representing linear increments of price relative to 1/NCP values, in Chen, reads on the claimed “wherein said add-on value is determined based on linear price increments corresponding to respective one or more model performance metric increments.” Additionally or alternatively, “Figure 2” “(d)” shows “Price” versus “Expected Error,” in Chen (see Chen, p. 6), and thus, reads on the claimed “exponential price increments corresponding to respective one or more model performance metric increments.”
Regarding claim 6, the combination of Chen and Anonymous teaches the following limitations:
“The computer-implemented method of Claim 5, wherein said determining said add-on value based on linear price increments comprises: fitting, by the processor, a regression line from an initial base model value and a maximum value of a model used to provide said prediction service for said user.” Chen discloses, “Figure 2” “(c)” showing a curve connecting points from a minimum price at 0 to a maximum price just under 100. (See Chen, p. 6.) The fitting of the curve to the points in the graph, in Chen, reads on the claimed “fitting” “a regression line from an initial base model value and a maximum value of a model used to provide said prediction service for said user.” As explained above, Anonymous teaches the use of computer-based systems and devices that reads on the claimed “by the processor.” The rationales for combining the teachings of Chen and Anonymous, in the rejection of claim 1, also apply to this rejection of claim 6.
“Determining, by said processor, one or more performance metrics relating to the provided performance improvement.” Chen discloses, “1/NCP” values along the x-axis of “Figure 2” “(c).” (See Chen, p. 6.) The determining of the 1/NCP values, in Chen, reads on the claimed “determining” “one or more performance metrics relating to the provided performance improvement.” As explained above, Anonymous teaches the use of computer-based systems and devices that reads on the claimed “by the processor.” The rationales for combining the teachings of Chen and Anonymous, in the rejection of claim 1, also apply to this rejection of claim 6.
“Incrementing, by the processor, said add-on value from said initial base model value according to a difference in the performance metric.” Chen discloses connected price points along the curve shown in “Figure 2” “(c),” and also “1/NCP” values associated with the price points. (See Chen, p. 6.) Moving from price point to price point up the curve, which entails changing 1/NCP values, in Chen, reads on the claimed “incrementing” “said add-on value from said initial base model value according to a difference in the performance metric.” As explained above, Anonymous teaches the use of computer-based systems and devices that reads on the claimed “by the processor.” The rationales for combining the teachings of Chen and Anonymous, in the rejection of claim 1, also apply to this rejection of claim 6.
Regarding claim 7, the combination of Chen and Anonymous teaches the following limitations:
“The computer-implemented method of Claim 5, wherein said determining said add-on value based on exponential price increments comprises: determining, by said processor, one or more performance metrics relating to the provided performance improvement.” Chen discloses, “1/NCP” values along the x-axis of “Figure 2” “(c).” (See Chen, p. 6.) The determining of the 1/NCP values, in Chen, reads on the claimed “determining” “one or more performance metrics relating to the provided performance improvement.” As explained above, Anonymous teaches the use of computer-based systems and devices that reads on the claimed “by the processor.” The rationales for combining the teachings of Chen and Anonymous, in the rejection of claim 1, also apply to this rejection of claim 7.
“Incrementing, by the processor, said add-on value from said initial base model value as a fixed-percentage increase for each successive difference in the performance metric improvement.” Chen discloses connected price points along the curve shown in “Figure 2” “(d),” and also “Expected Error” values associated with the price points. (See Chen, p. 6.) Moving from price point to price point up the curve, which entails changing error values, in Chen, reads on the claimed “incrementing” “said add-on value from said initial base model value as a fixed-percentage increase for each successive difference in the performance metric improvement.” As explained above, Anonymous teaches the use of computer-based systems and devices that reads on the claimed “by the processor.” The rationales for combining the teachings of Chen and Anonymous, in the rejection of claim 1, also apply to this rejection of claim 7.
Regarding independent claim 8, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to those of claim 1. As such, claim 8 is rejected as obvious under 35 USC 103, in view of the combination of Chen and Anonymous, at least for the same reasons as claim 1. Further, at least Anonymous teaches “computer-based systems” and “databases” (see Anonymous, p. 30) that read on limitations of claim 8 that are not found in claim 1.
Regarding claims 10-14, while the claims are of different scope relative to claims 3-7, the claims recite limitations similar to those of claims 3-7. Accordingly, claims 10-14 are rejected as obvious under 35 USC 103, in view of the combination of Chen and Anonymous, at least for the same reasons as claims 3-7.
Regarding independent claim 15, while the claim is of different scope relative to independent claims 1 and 8, the claim recites limitations similar to those of claims 1 and 8. As such, claim 15 is rejected as obvious under 35 USC 103, in view of the combination of Chen and Anonymous, at least for the same reasons as claims 1 and 8. Further, at least Anonymous teaches “software applications,” “computer-based systems” and “devices” (see Anonymous, p. 30) that read on limitations of claim 15 that are not found in claims 1 and 8.
Regarding claims 17-20, while the claims are of different scope relative to claims 4-7, the claims recite limitations similar to those of claims 4-7. Accordingly, claims 17-20 are rejected as obvious under 35 USC 103, in view of the combination of Chen and Anonymous, at least for the same reasons as claims 4-7.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Anonymous, and further in view of U.S. Pat. App. Pub. No. 2012/0301864 A1 to Bagchi et al. (“Bagchi”).
	Regarding claim 2, the combination of Chen and Anonymous teaches the following limitations:
“The computer-implemented method of Claim 1, further comprising: using the processor for automatically debiting an account associated with the user the assessed charge for said prediction service.” Chen discloses, “3. Budget, Payment” and “The buyer specifies a desired price or error budget and pays the broker, who computes an appropriate ML model instance, and returns it to the buyer.” (See Chen, p. 2.) The price paid for the ML model instance, in Chen, reads on the claimed “assessed charge for said prediction service.” As explained above, Anonymous teaches computer-based systems and devices that read on the claimed “using the processor.” The rationales for combining the teachings of Chen and Anonymous, in the rejection of claim 1, also apply to this rejection of claim 2. The combination of Chen and Anonymous does not, however, provide specific details on how payment is made by (received from) the buyer. Bagchi teaches, “The service provider requests payment directly from a customer account at a banking or financial institution.” (See Bagchi, para. [0179].) Bagchi teaches, “If the customer has requested that the On Demand costs be paid directly from a customer account 256 then payment is received directly from the customer account 257.” (See id., para. [0187].) The service provider directly requesting and receiving payment from the customer account, in Bagchi, reads on the claimed “using the processor for automatically debiting an account associated with the user the assessed charge.”
	Bagchi teaches, “a new tool for investigating problems” (see Bagchi, para. [0042]), similar to the claimed invention and to the combination of Chen and Anonymous. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment process, of the combination of Chen and Anonymous, to include the direct customer account payment processes, of Bagchi, to eliminate unneeded steps like sending costs to customers and waiting for customers to remit payment, which results in faster payment processing, as taught by Bagchi (see id., para. [0179]).
	Regarding claim 9, while the claim is of different scope relative to claim 2, the claim recites limitations similar to those of claim 2. Claim 9 is, therefore, rejected as obvious under 35 USC 103, in view of the combination of Chen, Anonymous, and Bagchi, at least for the same reasons as claim 2.
	Regarding claim 16, while the claim is of different scope relative to claim 2, the claim recites limitations similar to those of claim 2. Claim 16 is, therefore, rejected as obvious under 35 USC 103, in view of the combination of Chen, Anonymous, and Bagchi, at least for the same reasons as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2019/0147361 A1 to Matsumoto et al. teaches, in para. [0001], “The present disclosure relates to a method for providing a learned model and a learned model providing device that select one or more learned models from a plurality of the learned models saved in database in advance according to a use request acquired from a user side device and provide the selected learned model to the user side device.”
U.S. Pat. App. Pub. No. 2019/0317842 A1 to Bharti et al. teaches, in para. [0001], “application programming interfaces and more specifically to application programming interface pricing using feature-based cognitive comparative benchmarking and value rationalization.”
U.S. Pat. App. Pub. No. 2020/0081916 A1 to McShane et al. teaches, in its title, predictive modeling with machine learning in data management platforms.
U.S. Pat. App. Pub. No. 2020/0380573 A1 to Shoshan teaches, in its title, machine learning-based dynamic outcome-based pricing framework.
CN Pat. Pub. No. 110086650 A to Li et al. teaches, in its attached English-language abstract, “a cloud resource online scheduling method for distributed machine learning task.”
Grandhaye, Virginia. “Pay as You Go with Decision Optimization in Watson Machine Learning Service.” IBM. 2019. Last access at https://www.ibm.com/cloud/blog/announcements/pay-as-you-go-with-decision-optimization on 16 September 2022.
Beswick, James. “Pay as you go machine learning inference with AWS Lambda.” AWS Compute Blog. 01 October 2020. Last accessed at https://aws.amazon.com/blogs/compute/pay-as-you-go-machine-learning-inference-with-aws-lambda/ on 16 September 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624